Citation Nr: 1317380	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased ratings for service-connected type II diabetes mellitus (DMII), rated as 20-percent disabling prior to February 21, 2013, and as 40-percent disabling since.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and an April 2013 rating decision issued by the Appeals Management Center (AMC), in Washington, DC.  In the November 2006 rating decision, the RO denied the Veteran's claim of entitlement to an increased rating for his service-connected DMII.  In the April 2013 rating decision, the AMC increased his disability rating to 40 percent, effective February 21, 2013.  

In November 2010 and December 2012, the Board remanded the Veteran's claim on appeal for further evidentiary development.



FINDINGS OF FACT

1.  Prior to October 19, 2012, the Veteran's type II diabetes mellitus required insulin and a restricted diet.

2.  As of October 19, 2012, the Veteran has been found to require regulation of activities, in addition to insulin and a restricted diet, to treat his type II diabetes mellitus; but episodes of keratoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for type II diabetes mellitus, for the period prior to October 19, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2012).

2.  The criteria for a 40 percent disability rating for type II diabetes mellitus, for the period as of October 19, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, DC 7913 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice in an increased rating claim must advise a claimant that: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and must (3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008); vacated in part, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran received all required VCAA notice in an October 2006 letter.  

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records, and has provided him with multiple VA examinations.  In response to a January 2013 letter from the AMC requesting that he provide authorization for VA to obtain all relevant private treatment records on his behalf, the Veteran only provided authorization to obtain treatment records from a private diabetic care provider.  Although his VA treatment records indicate that he also received treatment from a private primary care provider and a private podiatrist, copies of these treatment private records have not been associated with the claims file, and the Veteran has not provided authorization for VA to obtain copies of these records on his behalf, although he was advised to do so.

Nonetheless, the Board notes that the evidence of record, including the most recent October 2012 VA examination report and subsequent addenda to the May 2011 VA examination report, adequately describe the current level of disability of the Veteran's service-connected DMII and more recent treatment records are consistent with the findings made in those documents.  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met in this case.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected DMII

The RO/AMC substantially complied with the Board's December 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board specifically instructed the RO/AMC to request authorization from the Veteran to obtain his private treatment records from Pat Weaver, the private practitioner that has treated his DMII; to obtain the Veteran's VA treatment records dated since October 2011; and to obtain an addendum opinion to the May 2011 VA examination report from a qualified VA examiner regarding the current severity of his DMII.  The Veteran's VA treatment records dated from October 2011 to February 2013 were obtained, and private treatment records from CareSouth Carolina, Inc., dated between August 2007 and February 2013, were obtained.  Additionally, the Veteran was afforded a new VA examination in October 2012, and addendum VA opinions were obtained in February 2013 and March 2013.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his increased rating claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the increased rating claim on appeal, there is no prejudice to the Veteran in adjudicating this claim.

II.  Disability Ratings

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

The Veteran's service-connected diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  

A 60 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where a claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2012).


      Medical History

VA treatment records reveal that the Veteran was noted to have uncontrolled diabetes in March 2006.  At that time, he was advised to begin taking insulin in the morning and at night.  

During a November 2006 VA examination, the Veteran denied being hospitalized for diabetes, ketoacidotic events, or hypoglycemic reactions.  He was noted to be following a restricted diet of low fat and low sugar.  He reported that his weight had been fairly stable and he denied having any known coronary artery disease or heart attack.  He additionally denied ever having a cardiac catheterization, stenting, angioplasty, or by-pass.  

The examination report noted that he had previously been evaluated for chest pain by a cardiologist and was recommended to have a left catheterization.  Before the procedure could be performed, however, he was found to have reflux disease during an esophagogastroduodenoscopy (EGD).  He was subsequently put on medication and his chest pain symptoms disappeared.  He denied having any chest pain, shortness of breath, orthopnea, palpitations, or any known congestive heart failure.  

He denied having any history of stroke, nephropathy, peripheral vascular disease, peripheral neuropathy, or bladder impairment.  He was additionally noted to have had a negative eye examination for retinopathy in August 2006.  He did report having some constipation, and he reported having hypertension and hypercholesterolemia.  

Physical examination was reportedly normal.  The examiner noted that the Veteran did not have any symptoms or biochemical abnormalities to suggest complications from his diabetes, other than his hemoglobin A1C was much higher than his goal.  

The Veteran was afforded a new VA diabetes examination in May 2011.  During the examination, he reported taking two types of insulin five times per day.  He was additionally noted to be taking lisinopril, presumably for kidney protection.  He reported experiencing one episode a couple of years before when the "rescue squad" was called in due to an elevated blood sugar.  He reported, however, that he did not have hospitalizations for hypoglycemic episodes or episodes of ketoacidosis.  

The examination report noted there was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, or other heart disease.  There was additionally no history of angina, dizziness, syncope, or dyspnea.  The Veteran denied symptoms of peripheral neuropathy, skin disorders, gastrointestinal disorders, or other diabetic complications.  The examination report noted that the Veteran had been instructed to follow a restricted or special diet, but that he was not restricted in his ability to perform strenuous activities.  

The Veteran's reported symptoms that included edema in the lower extremities, progressive loss of vision, dizzy spells, and urinary frequency and urgency.  Upon examination, he was noted to have a normal eye examination and his skin examination revealed shin spots over the anterior tibia.  He was additionally noted to have callus formation on his feet and hypertrophic nails.  There was no evidence of congestive heart failure, or pulmonary hypertension.  There was no evidence of extra heart sounds or abnormal breathing sounds.  

Examination of his lower extremities revealed trophic changes, including thin skin, absent hair, and dystrophic nails.  A detailed reflex examination revealed normal findings except for an absent left knee jerk and left ankle jerk.  The examiner noted, however, that this may have been due to his history of degenerative disc disease of the lumbar spine.  Sensory and detailed motor examinations revealed normal results.  

The examiner noted that visual impairment and cardiovascular disease were potential diabetic complications for the Veteran.  She further indicated that he had had stage III chronic kidney disease which was a complication associated with his diabetes.  She further noted that the Veteran's peripheral edema was due to his diabetic renal disease.  The examiner finally noted that the Veteran's diabetes had effects on his usual occupation in that he had increased absenteeism and required assignation of different duties.  He additionally had decreased mobility, lack of stamina, weakness or fatigue, decreased lower extremity strength, and urinary incontinence.  

in a December 2011 rating decision, the Veteran was granted service connection for diabetic renal disease, evaluated as 60 percent disabling, effective January 5, 2010.  He was informed of his appellate rights, but did not appeal this determination.

VA treatment records associated with the record reveal that the Veteran has received consistent care and evaluations related to his diagnosed diabetes.  Multiple diabetic eye examinations have revealed normal results, without diabetic retinopathy.  Additionally; other than previously noted episodes of chest discomfort, which resolved with antacid medication; cardiovascular evaluations been normal.  The Veteran has additionally undergone multiple VA diabetic foot examinations which, other than some minor findings of dryness, onychomycosis, and calluses, have also revealed normal results.  His VA treatment records show that his insulin was increased in approximately May 2011.

The Veteran was afforded his most recent VA diabetes examination in October 2012.  The examiner noted that management of the Veteran's diabetes included a restricted diet, prescribed oral hypoglycemic agent(s), and more than one prescribed insulin injection per day.  The examiner further noted that management of his diabetes additionally required regulation of activities.  Here the examiner noted that the Veteran was able to walk until the pain in his knees became too severe.  The examiner further noted that the Veteran required less than two visits per month for diabetic care.  During the preceding 12-month period, the Veteran had had zero episodes of ketoacidosis or hypoglycemia which required hospitalization.  The Veteran did not experience progressive unintentional weight loss or progressive loss of strength attributable to his diabetes. 

The Veteran was noted to have diabetic nephropathy or renal dysfunction caused by his diabetes.  The examiner specifically indicated that the Veteran did not have erectile dysfunction, any cardiac condition, hypertension, peripheral vascular disease, stroke, skin condition, or an eye condition which was at least as likely as not due to his DMII.  The examiner did indicate, however, that the Veteran had hypertension and renal disease which were aggravated by his diabetes.  There were no additional pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's diagnosed diabetes.  The examiner further indicated that the Veteran' DMII did not have an impact on his ability to work.  

An addendum to the prior May 2011 VA examination report was provided in February 2013, wherein a different VA examiner indicated that it was at least as likely as not that the Veteran could have regulation of activities due to diabetes.  The examiner noted that the reason for this opinion was that the Veteran had complaints of dizziness, vision problems, fatigue, renal disease, and edema from renal disease that would all impact regulation of activities.  

After additional private treatment records from the Veteran's diabetic care provider were associated with the claims file, an additional addendum was obtained in March 2013.  The examiner again indicated that the Veteran at least as likely as not had regulation of activities due to diabetes, for the same reasons as described in the February 2013 addendum.  The examiner further noted that the amount of insulin required by the Veteran in and of itself would also indicate that there was regulation of activities.  The examiner explained that when large amounts of insulin were required, there was more opportunity for hypoglycemia to occur if a diet was not followed or if activity was altered beyond the norm.  

The claims file contains the Veteran's private treatment records for diabetic care at CareSouth Carolina.  These records reveal that the Veteran has had regular foot care where he has been found to have multiple calluses and dryness in his feet.  An August 2006 treatment report noted that insulin was being increased.  

Continuing records dated through February 2013, reveal that the Veteran continued receiving fairly consistent private treatment for his diabetes approximately once every three months.  Other than some minor diabetic foot care for calluses, and thick toe nails; these records report generally normal findings.  However, they do indicate that the Veteran's insulin was again increased in November 2012.  


      Analysis

The Veteran's diabetes is rated as 20-percent disabling prior to February 21, 2013 and 40-percent disabling since.  During the pendency of the Veteran's appeal, the Veteran required increasing levels of insulin, and his renal dysfunction developed.  However, in order for an increased, 40-percent, disability rating to be assigned prior to February 21, 2013, the evidence of record would need to show that his diabetes required insulin, a restricted diet, and regulation of activities during the relevant time frame. 

 In order for a higher, 60 percent, disability rating to be assigned as of February 21, 2013, the evidence would need to show that his diabetes required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

Here, the first evidence indicating that the Veteran's diabetes required regulation of activities is found in the October 2012 VA examination report, wherein the examiner opined that regulation of activities was required.  Here, the Board again notes that regulation of activities is defined as a situation where strenuous occupational and recreational activities are avoided per prescription or suggestion.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Evidence of such regulation of activities is largely absent in this case.  

Nonetheless, the Board notes that where the October 2012 VA examination report is supported by the subsequent February 2013 and March 2013 addenda which additionally indicate that the Veteran's diabetes required regulation of activities, a finding can be made that the Veteran was entitled to a 40-percent disability rating at least as early as October 19, 2012, the date of the VA examination.  

In contrast, however, where the May 2011 VA examination report indicated that the Veteran was not restricted in his ability to perform strenuous activities; and where there is no additional medical evidence to show that occupational and recreational activities were restricted prior to the October 2012 VA examination, the Board cannot make a finding that a 40-percent disability rating was warranted prior to the date of that examination.  See Camacho, 21 Vet. App. 360.  

Accordingly, the evidence supports a finding that the Veteran is entitled to a 40-percent disability rating as of October 19, 2012, the date of the examination report which first indicated that he required regulation of activities.  

As the Veteran's diabetes has not been shown to result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, at any point during the appellate period, the Board finds that the Veteran clearly is not entitled to a higher 60-percent disability during any portion of the appellate period.  Here, the evidence clearly indicates that the Veteran, at most, receives diabetic care every two to three months, and the record clearly indicates that he has not had hypoglycemic reactions or episodes of ketoacidosis.  

In rating the Veteran's service-connected diabetes, the Board has additionally considered whether separate ratings are warranted for any of his diabetes associated complications.  Here, the Board notes that service connection is in effect for his noted kidney disease.  Additionally, while the Veteran has been found to have a peripheral edema at one point, this was determined to be related to his now service-connected renal disease.  There is no indication that his edema was directly related to his diabetes.  

The Board also notes that although the Veteran has been found to suffer from onychomycosis, dry feet, and calluses during multiple VA diabetic foot examinations, these signs and symptoms have not been found to be associated with his service-connected diabetes.  Moreover, the October 2012 VA diabetes examination report specifically noted that the Veteran did not have any skin related conditions that were at least as likely as not due to his service-connected DMII.  

Although the October 2012 VA examination report specifically indicated that the Veteran had hypertension that was aggravated by his diabetes, the Board notes that his hypertension has not been found to be at a compensable level and noncompensable complications associated with diabetes are deemed part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2012).  

In this regard, in order to warrant a compensable, 10-percent, disability rating, he would need to be shown to have a diastolic pressure predominantly 100 or more, or a systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.  Here, however, the Veteran's blood pressure readings have not reached a compensable level.  Even historically, he has not been found to have predominantly had a diastolic pressure of 100 or more.  Id.

A March 1993 VA examination report noted that the Veteran was diagnosed with hypertension in approximately 1989 or 1990.  His blood pressure readings during the examination were 130/90, sitting, 140/100 reclining and 150/110 standing.  Private treatment records dating back to April 1988 show a blood pressure reading of 126/84.  Continuing records show a blood pressure reading of 136/86 in August 1988, a reading of 150/90 in October 1988, a reading of 126/90 in March 1989, a reading of 120/80 in October 1989, a reading of 146/89 in January 1990, a reading of 160/100 in March 1991, and readings of 130/96, a50/100 and 160/100 in April 1991, a reading of 120/80 in September 1991, a reading of 110/86 in February 1992, and multiple additional readings dated through December 1992, which are under the requisite diastolic reading of 100.  

VA treatment records note a blood pressure reading of 165/78 in October 2000, a reading of 148/78 in May 2001, and a reading of 180/102 in January 2002.  Later VA treatment records shows a high blood pressure reading of 206/98 taken during a primary care consultation in April 2003.  He subsequently had a blood pressure of 164/86 noted in August 2003.  Multiple additional blood pressure readings noted in continuing VA treatment records showed lower readings, culminating with a reading of 126/64 in January 2013.  

A November 2006 VA examination report noted blood pressure readings of 156/80 and 160/84.  Blood pressure readings during a May 2011 VA examination were 113/74, 121/72, and 126/70.  Additional private orthopedic treatment records dated between March 2005 and September 2006 noted a maximum blood pressure reading of 142/92 taken in August 2005.  

Given the foregoing, the Board finds that the Veteran's diagnosed hypertension does not reach a compensable level, and therefore, is considered part of the diabetic process.  38 C.F.R. § 4.119, DC 7913, Note (1) (2012).  While he has at times been found to have a historical diastolic blood pressure reading reaching 100 or more, the Board cannot make a finding that this was predominantly the case when a greater number of contemporaneous readings were below the requisite diastolic level of 100.

The evidence of record also fails to show that the Veteran suffers from any cardiovascular disability, diabetic retinopathy or any other diabetes associated eye disability.  Although the Veteran has complained of deteriorating vision, the October 2012 VA examination specifically indicated that the Veteran did not have an eye condition that was at least as likely as not due to DMII.

      
      C.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected DMII (i.e., diabetes which requires more than one insulin injection per day, a restricted diet, regulation of activities, and hypertension aggravated by diabetes) are contemplated by the rating criteria set forth above, and reasonably describe his service-connected disability.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's service-connected DMII and referral for consideration of an extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the evidence of record indicates that although the Veteran is now retired, his service-connected diabetes has been found to have an impact on his usual occupation, in that it may result in increased absenteeism, decreased mobility, and urinary incontinence.  The evidence does not suggest, however, that his DMII would preclude him from securing or following a substantially gainful occupation.  Rather, the more recent October 2012 VA examination report indicated that the Veteran's DMII would not impact his ability to work.  Thus, a TDIU claim is not raised by the Veteran or by the record within the instant appeal, and therefore, further consideration is not warranted.









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus, prior to October 19, 2012, is denied.  

Entitlement to a 40 percent disability rating for type II diabetes mellitus is granted, effective October 19, 2012.  

Entitlement to a disability rating in excess of 40 percent for type II diabetes mellitus, as of February 21, 2013, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


